Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
 Response to Amendments
The amendment filed July 8th, 2022 has been entered. Claims 1 and 3-15 remain pending in the application. Applicant’s amendments to the claims do not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed April 8th, 2022.
Claim Rejections - 35 USC § 112
Claims 1, 9, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation “wherein the electric motor operates at or below 15% of full power” in Para 3. This limitation is indefinite as the limitation fails to quantify the full power of the electric motor. For example 15% of 100 Watt is 15 Watt, 15% of 200 Watt is 30 Watt and so on. 
Claim 9, recites the limitation “wherein each respective heat engine is configured to be disengaged during taxiing” in Para 3. Claim 9, recites the limitation “a controller configured to control throttle input to the respective heat engines based on a location of the aircraft” in Para  4.
Claim 12, which depends on claim 9, recites the limitation “power delivery from each of the hybrid-electric powerplants is configured to be about evenly split between the heat engine and the electric motor”.
Claim 13, which depends on claim 9, recites the limitation “power delivery from each of the hybrid-electric powerplants is configured to be proportionally split between the heat engine and the electric motor”.
One having ordinary skill in the art of the technology pertaining to the claimed invention would consider “location of the aircraft” as position of the aircraft during different modes of operation such as taxiing, take off, landing etc. Thus, in claims 9 and 12-13, it is unclear how heat engine can be disengaged during taxiing (location of the aircraft) and also provide throttle input. For the examination purpose it would be considered that the throttle input is provided by the heat engine during aircraft take-off.
Claim 12 line 2, recites the limitation “about” which makes the claim indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lents et al. (US 2018/0002025) in view of Kristensen et al. (CN 102897325).
Regarding claim 1, Lents et al. ‘025 teaches (figures 1-3) a method of taxiing an aircraft on the ground comprising:
providing power to a first air mover/fan (42) using an electric motor (70) of a hybrid-electric powerplant while the aircraft (100) is on the ground (Para 0038); and
mobilizing the aircraft using only power form the electric motor (Para 0038);
but it is silent about the electric motor operating at or below 15% of full power so that braking is not required during taxi.
Kristensen et al. ‘325 teaches (figures 1-6B) controlling airplane taxiing speed by the rotation speed of the motor (28) wherein the speed of the aircraft can be reduced by reducing motor (28) speed (English Translation; Para 0091; operating aircraft speed via reduced motor speed avoids use of braking mechanism). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lents et al. ‘025 to incorporate the teachings of Kristensen et al. ‘325 to configure the electric motor operating at or below 15% of full power so that braking is not required during taxi (operating below full power results in reduced speed and electric motor can be selected and configured to operate at or below 15% of full power). One of ordinary skill in art would recognize that doing so would maximize electric motor’s efficiency during taxiing and save electric charge of the storage system to provide supplemental power during take-off and climb out modes (Para 0009).
Regarding claim 3, modified Lents et al. ‘025 teaches (figures 1-3) the method further comprising engaging a heat engine/ gas turbine engine (20) of the hybrid-electric powerplant for takeoff after taxiing (Para 0029, 0036).
Regarding claim 4, modified Lents et al. ‘025 teaches (figures 1-3) the method, wherein the hybrid-electric powerplant is a first hybrid-electric powerplant and further comprising providing power to a second air mover using electric motor of a second hybrid-electric powerplant while the aircraft is on the ground (figure 2 clearly shows an aircraft with two hybrid-electric powerplants).
Regarding claim 5, modified Lents et al. ‘025 teaches (figure 1-3) the method of claim 1 but it is silent about turning the aircraft by providing thrust from the first air mover, wherein power provided to the first air mover is greater than power provided to the second air mover.
However, it would have been obvious to one of ordinary skill in art to turn the aircraft by providing thrust from the first air mover, wherein power provided to the first air mover is greater than power provided to the second air mover (thrust from two air movers are used during taxiing and uneven thrust from two air movers will turn/rotate the aircraft). One of ordinary skill in art would recognize that doing so would assist in steering the aircraft on ground during taxiing.
Regarding claim 6, modified Lents et al. ‘025 teaches (figures 1-3) the method, wherein mobilizing the aircraft includes using only power from the electric motor and not from a heat engine of the hybrid electric powerplant (Para 0038).
Regarding claim 7, modified Lents et al. ‘025 teaches (figures 1-3) the method further comprising disengaging the heat engine of the hybrid-electric powerplant after landing the aircraft (Para 0038).
Regarding claim 8, modified Lents et al. ‘025 teaches (figures 1-3) the method wherein throttle increase is only coupled with a power increase in the electric motor when the aircraft is on the ground (Para 0038; electric motor provide power during taxiing on ground).
Regarding claim 9, Lents et al. ‘025 teaches (figures 1-3) an aircraft taxiing system with dual powerplants, comprising:
a first hybrid-electric powerplant (20) associated with a first wing of the aircraft (100) configured to deliver power to a first air mover/ fan (42) for taxiing the aircraft when on the ground (Para 0038);
a second hybrid-electric powerplant (20) associated with a second wing of the aircraft configured to deliver power to a second air mover/fan (42) for propelling the aircraft when on the ground, wherein each hybrid-electric powerplant includes a respective heat engine/gas turbine engine (20) and a respective electric motor (70), wherein each respective heat engine is configured to be disengaged during taxiing (Para 0038; figure 2 clearly shows an aircraft with two hybrid-electric powerplants); and
a controller (176) configured to control throttle input to the respective heat engines and the respective electric motors based on a location of the aircraft (Para 0042-0043).
but it is silent about the respective electric motor operating at or below 15% of full power so that braking is not required during taxi.
Kristensen et al. ‘325 teaches (figures 1-6B) controlling airplane taxiing speed by the rotation speed of the motor (28) wherein the speed of the aircraft can be reduced by reducing motor (28) speed (English Translation; Para 0091; operating aircraft speed via reduced motor speed avoids use of braking mechanism). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lents et al. ‘025 to incorporate the teachings of Kristensen et al. ‘325 to configure the electric motor operating at or below 15% of full power so that braking is not required during taxi (operating below full power results in reduced speed and electric motor can be selected and configured to operate at or below 15% of full power). One of ordinary skill in art would recognize that doing so would maximize electric motor’s efficiency during taxiing and save electric charge of the storage system to provide supplemental power during take-off and climb out modes (Para 0009).
Regarding claim 11, modified Lents et al. ‘025 teaches (figures 1-3) the aircraft taxiing system, wherein the heat engine and the electric motor of each of the hybrid-electric powerplants are arranged in an in-line drive configuration (clearly seen in figure 1) (Para 0037).
Regarding claim 12, modified Lents et al. ‘025 teaches (figures 1-3) the aircraft taxiing system, wherein power delivery from each of the hybrid-electric powerplants is configured to be split between the heat engine and the electric motor (Para 0021, 0044) but it is silent about evenly splitting power delivery between the heat engine and the electric motor. However, it would have been obvious to one of ordinary skill in the art to evenly split power delivery between the heat engine and the electric motor. One of ordinary skill in art would recognize that doing so would  reduce loads on both the heat engine and electric motor. 

Regarding claim 13, modified Lents et al. ‘025 teaches (figures 1-3) the aircraft taxiing system, wherein the power delivery from each of the hybrid-electric powerplants is configured to be proportionally split between the heat engine and the electric motor ( Para 0021, 0044).
Regarding claim 14, modified Lents et al. ‘025 teaches (figures 1-3) the aircraft taxiing system, wherein the controller (176) is configured to engage and disengage each respective heat engine (Para 0042-0043).
Regarding claim 15, modified Lents et al. ‘025 teaches (figures 1-3) the aircraft taxiing system, wherein the controller (176) is configured to disengage the heat engine after landing (Para 0042-0043).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lents et al. (US 2018/0002025) and Kristensen et al. (CN 102897325) as applied to claim 9 above, and further in view of Ribeiro et al. (US 2019/0375512).
Regarding claim 10, modified Lents et al. ‘025 teaches (figure 1-3) the aircraft taxiing system recited in claim 9 but it is silent about the heat engine and the electric motor of each of the hybrid-electric powerplants arranged in a parallel drive configuration.
However, Ribeiro et al. ‘512 teaches (figures 1-2) a hybrid electric taxi system comprising an electric starter/generator (3) coupled to the PGB (4) in parallel to the gas turbine (1) (Para 0035). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lents et al. ‘025 to incorporate the teachings of Ribeiro et al. ‘512 to configure the heat engine and the electric motor of each of the hybrid-electric powerplants arranged in a parallel drive configuration. One of ordinary skill in art would recognize that doing so would  simplify the hybrid-electric powerplants design by separating the heat engine and electric motor. 
Response to Arguments
Applicant’s arguments, filed July 8th, 2022, with respect to the rejection(s) of claim(s) 1 and 9 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Lents et al. (US 2018/0002025) and Kristensen et al. (CN 102897325).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/27/2022